[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On May 30, 2002, the plaintiff Patricia A. Wright-Kahn was heard on her Motion to Dismiss dated and filed April 29, 2002 (see pleading no. 229 in the court file). Plaintiff Patricia A. Wright-Kahn and defendant Robert McCormack were present and both were heard on said motion which was directed at orders of this court dated November 7, 2001 (pleading no. 221) and April 4, 2002 (pleading no. 231). Those orders were entered following contested hearings before this court on November 7, 2001 and March 28, 2002. Other than the plaintiffs objection to this judge hearing this matter on March 28, 2002, the issues rAised were addressed in the decision following the March 28, 2002 hearing.
Following a careful review of its decisions and orders following the hearings on. November 7, 2001 and March 28, 2002, this court again finds no merit to plaintiffs Motion to Dismiss. The hearings on November 7, 2001, March 28, 2002 and May 30, 2002 were properly before this judge.
The Motion to Dismiss dated April 29, 2002 is denied.
___________________ J. Kenefick CT Page 8203-bn